Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, defined by Claims 1-5, 10, 11, 14, 15 and 18, corresponds to Fig. 2-8 (Specification related to “First Example Embodiment”). Species I drawn to an apparatus / a method of calculating a necessary voice level based on reliability of speech conversion / recognition.

Species II, defined by Claims 6-9, 12, 13, 16, 17 and 19, corresponds to Fig. 9-14 (Specification related to “Second Example Embodiment”). Species II drawn to an apparatus / a method of calculating a necessary voice level based on characteristic frequency of the talker. 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
    
A telephone call was made on 07/27/2021 to an applicant representative (Korbin Blunk, Reg. 76,627) to request an oral election to the above restriction requirement, but did not result in an election being made.

	The examiner contacted an applicant's representative and asked if the applicant could elect one distinct invention over the phone. Mr. Blunk said he had to contact his client. After a week, Mr. Blunk told the examiner that he still did receive any response from his client. The examiner has to issue a formal restriction office action.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday - Friday, 8:00AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659